Order entered January 4, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01046-CV

                     ROBERT JOSEPH YEZAK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-04110-2021

                                      ORDER

      Before the Court is appellant’s December 21, 2021 motion to waive this

Court’s filing fee. We GRANT the motion and waive the $205 filing fee.

      On December 29, 2021, the Court received appellant’s request for the

reporter’s record. By order dated December 17, 2021, we ordered the appeal be

submitted without the reporter’s record after the reporter filed a letter stating that

no record was taken. Accordingly, we DENY appellant’s request for the reporter’s

record.
      We DIRECT the Clerk of this Court to send a paper copy of the clerk’s

record to appellant. On the Court’s own motion, we extend the deadline for

appellant’s brief on the merits to January 31, 2022.

                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE